Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The information referred to therein has not been considered.
Documents 13 and 14 (CN 105493318 and CN 1322026) are not present in either the instant or parent application.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  
  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama (US 2017/0077489) in view of Kameyama et al. (US 2005/0153210).
Regarding claims 1, 2, and 5, Uchiyama discloses a method for producing a cathode comprising a cathode layer for all-solid-state batteries, the method comprising: 

drying, on the surface of the cathode active material particles, a peroxo complex aqueous solution [0008, 0062] containing an element (niobium) that will compose the lithium ion conducting oxide to obtain a precursor of the composite active material particles [0024-0025]; and 
sintering the precursor to obtain the composite active material particles [0029-0030] at temperature ranges between 123°C and 350°C [0011, 0030-0031, 0035-0036]; 
mixing the composite active material particles with solid electrolyte particles to obtain a cathode mix [0045-0046]; and forming the cathode mix to obtain the cathode layer and at least one of the composite active material particles and the solid electrolyte particles contain a sulfur element [0050] and further recognizing that heat treatment is applied so that impurities such as hydrated water which prevents lithium ion conduction is removed [0030],
but does not explicitly teach vacuum-drying the composite active material particles, immediately after the sintering, at a temperature of 120°C or more and 300°C or less for one hour or more; and in a photoelectron spectrum by a X-ray photoelectron spectroscopy measurement of the cathode layer, an S peak intensity ratio (C/D), which is derived from the sulfur element, of a signal intensity C at a binding energy of 161.6 eV to a signal intensity D at a binding energy of 163.1 eV, is larger than 0.78.  
Kameyama teaches a non-aqueous secondary battery provided with a solid electrolyte (Abstract) where the moisture contained in the positive electrode active material is 300 ppm or less [0017] including the application of a vacuum [0112] with examples with moisture down to 100 ppm where the content of lithium carbonate and moisture in the positive electrode active material is controlled so that the expansion ratio of the battery can be suppressed to 4% or lower [0132-0142] with examples showing correlation between the decrease in expansion ratio In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Furthermore, while the prior art does not explicitly teach an S peak intensity ratio (C/D) being larger than 0.78, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) cathode layer disclosed in the teachings of the prior art and the applicant. As (the object) the cathode layer taught by the prior art and the applicant are identical within the scope of claim 1 and as supported by the specification which recognizes the C/D ratio is reflective of the sulfur element kept in an unoxidized state provided by the method of using a peroxo complex aqueous solution, drying the active material particles, sintering, vacuum drying, and mixing with solid electrolyte particles to form the layer [0055-0063 of instant application]. Modified Uchiyama also forms the cathode layer by use of a peroxo complex solution, drying, heat treatment, vacuum drying, and mixing with solid electrolyte particles forming the cathode layer thereby inherently teaching that an S peak intensity ratio (C/D), which is derived from the sulfur element, of a signal intensity C at a binding energy of 161.6 eV to a signal intensity D at a binding energy of 163.1 eV, is larger than 0.78.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
	
	Regarding claim 3, Uchiyama discloses the method for producing the cathode according to Claim 1, wherein the lithium ion conducting oxide is at least one selected from the group consisting of lithium niobate, lithium titanate, lithium lanthanum zirconate, lithium tantalate and lithium tungstate [0049].  
Regarding claim 4, Uchiyama discloses the method for producing the cathode according to Claim 1, wherein the solid electrolyte particles are sulfide-based solid electrolyte particles [0050].  
Regarding claim 6, Uchiyama discloses a method for producing an all-solid-state battery, the method comprising: producing the cathode according to Claim 1; and producing the all-solid-state battery, which comprises: the cathode comprising the cathode layer, an anode comprising an anode layer, and a solid electrolyte layer disposed between the cathode layer and the anode layer [0048].

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727